United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2253
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Bobby Glenn Banks

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: March 20, 2013
                              Filed: April 11, 2013
                                  [Unpublished]
                                 ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

     Bobby Banks appeals the district court’s1 denial of his 18 U.S.C. § 3582(c)(2)
motion to reduce his sentence under Amendment 750 of the United States Sentencing

      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
Guidelines. After careful review of the record, we conclude the district court did not
abuse its discretion in finding that Banks was responsible for more than 2.8 kilograms
of cocaine base, and thus that the amendment did not change his Guidelines range.
See United States v. Anderson, No. 12-2275, 2013 WL 656503, at *2 (8th Cir. Feb.
25, 2013) (per curiam) (standard of review; district court may make new factual
findings in considering § 3582(c)(2) motion, as long as they are consistent with
original sentencing determination and supported by record). Accordingly, we affirm
the judgment of the district court, grant counsel’s motion to withdraw, and deny
Banks’s request for new counsel.
                          ______________________________




                                         -2-